Citation Nr: 1232447	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-05 135	)	DATE
	  )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  For the period prior to November 22, 2005, entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

3.  For the period beginning on November 22, 2005, entitlement to an initial evaluation in excess of 50 percent disabling for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He is the recipient of, among other decorations, the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Indianapolis, Indiana that denied service connection for a skin disorder and that granted service connection for PTSD and assigned an initial evaluation of 30 percent disabling, effective January 12, 2004.

An April 2007 rating decision granted a higher, 50 percent rating for the Veteran's PTSD, effective November 22, 2005.  Because this did not constitute a grant of the full benefit sought on appeal, the Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in September 2009.  At that time, the Board remanded the case for further development to include issuance of a Statement of the Case (SOC) addressing the issue of timeliness of appeal of a May 2004 rating decision that denied service connection for a skin disability and awarded service connection for posttraumatic stress disorder.  On remand, the RO issued a May 2011 SOC finding that a timely substantive appeal had been filed.  Therefore, these matters are on appeal from the May 2004 RO decision.  Thus, the claim for service connection for a skin disorder does not involve consideration of whether new and material evidence has been received as originally noted by the RO.  Likewise, the PTSD rating claim is one for a higher initial rating rather than an effective date issue for the grant of a 50 percent evaluation for PTSD.  Therefore, the Board has recharacterized the issue on appeal more broadly so as to include entitlement to higher initial ratings.  The Board further notes that the initial rating matter involves consideration of entitlement to the maximum benefit (100 percent), rather than merely entitlement to a 50 percent rating prior to November 22, 2005.  The initial rating matter also involves entitlement dating all the way back to January 12, 2004, as well as looking forward beyond just November 22, 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The issues of entitlement to service connection for a back condition, headaches, chest pains, stomach pains, and shoulder pains have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 22, 2005, the Veteran's service-connected PTSD was manifested by symptoms of intrusive thoughts, chronic sleep impairment, nightmares, and alcohol abuse; the weight of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity during this period.  

2.  For the beginning on November 22, 2005, the Veteran's service-connected PTSD was manifested by symptoms of anxiety, suspiciousness, chronic sleep impairment, nightmares, depressed affect, impairment of memory, angry outbursts and irritability with unprovoked periods of violence, and alcohol abuse; the weight of the evidence is against a finding of occupational and social impairment with deficiencies in most areas during this period.  
  


CONCLUSIONS OF LAW

1.  For the period prior to November 22, 2005, the criteria for an initial evaluation in excess of 30 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2011).

2.  For the period beginning on November 22, 2005, the criteria for an initial evaluation in excess of 50 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim for increased initial ratings for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been associated with the claims file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In March 2004, February 2007, and again in January 2009, the Veteran was provided with VA examinations addressing his PTSD.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  In this regard, the Board acknowledges that in a January 2009 lay statement, the Veteran's daughter appears noted that the Veteran had been retired for two years and suggested a worsening of the Veteran's symptoms.  The Board observes that the Veteran was afforded a comprehensive mental health examination two weeks prior to the statement from the Veteran's daughter.  While this statement suggests a general worsening of symptomatology over an unspecified period, there is no indication that the Veteran's symptoms have worsened since the January 2009 VA examination or that the findings contained in the examination report do not accurate portray the current severity of the Veteran's PTSD.  Neither the Veteran nor his representative has alleged such.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough, complete, and adequate upon which to base a decision with regard to this claim.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds the examination reports to be adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2011).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).


PTSD is evaluated under Diagnostic Code 9411.  The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Rating Prior to November 22, 2005

The Veteran's PTSD is currently assigned a disability rating of 30 percent under Diagnostic Code 9411 for the period prior to November 22, 2005.  The Veteran seeks a higher initial rating.

As an initial matter, the Board acknowledges that the RO apparently granted the Veteran a higher, 50 percent rating effective on November 22, 2005 in particular based on the premise that the Veteran had filed for an increased rating on that date.  As discussed above, however, the RO subsequently determined that the Veteran filed a timely substantive appeal with regard to the May 2004 rating decision that granted service connection for PTSD.  Thus, the issue of whether a higher rating is warranted for the period prior to November 22, 2005, is properly before the Board.

The March 2004 VA examination report reflects that the Veteran had been married for 27 years and was employed by the Internal Revenue Service (for 30 years as an agent).  The Veteran reported a long history of excessive drinking as well as a history of alcohol treatment, but reported currently drinking a fourth of whiskey every night or every other night.  The Veteran complained of recollections of Vietnam and dead people every night unless he was drunk.  He denied suicidal ideation or homicidal thoughts.  His affect was noted as full range, with a euthymic mood.  The Veteran denied any hallucinations or delusions.  The Veteran's memory for recent and remote events was noted as good.  Diagnoses of PTSD, chronic, primary, and alcohol dependence, and a GAF score of 65 were recorded.

VA treatment records dated from February 2004 to September 2005 reflect that the Veteran attended PTSD group therapy sessions.  The Board notes that there is no further record of psychiatric treatment in the claims file after September 2005.

For the period prior to November 22, 2005, the Board finds that the preponderance of the medical evidence of record does not establish that the Veteran's PTSD symptoms meet the criteria for a higher, 50 percent rating.  As shown above, the March 2004 VA examiner noted that the Veteran's mood was euthymic, he had full range of affect, and his memory for remote and recent events was noted as good.  

While the Board acknowledges that the Veteran reported sleep impairment and distressing recollections about his experiences in Vietnam, as well as his history of excessive drinking, the evidence does not shown that the Veteran had symptoms such as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  In fact, at the time of the March 2004 VA examination, the Veteran had been married to his wife for almost 30 years, and he had been at the same employment for around 30 years in a highly skilled position (Internal Revenue Service Agent).  Moreover, the Board notes that the March 2004 VA examiner noted the Veteran's GAF score as being 65, which corresponds to "some mild symptoms (e.g., depressed mood and mild insomnia) in the DSM-IV.  The Board finds a 30 percent rating to be consistent with a mild GAF score.

Based on the foregoing, the Board concludes that the overall level of impairment from PTSD during the period prior to November 22, 2005 is not consistent with occupational and social impairment with reduced reliability and productivity as contemplated by a higher rating.  Accordingly, a higher disability rating is not warranted for this period.  

Rating for the Period Beginning on November 22, 2005

A February 2007 VA examination report reflects that the examiner noted the Veteran's combat history in Vietnam, and that he witnessed a lot of explosions.  The Veteran reported that he continued to suffer from dreams, nightmares, and flashbacks pertaining to his Vietnam stressor experiences.  He reported waking up at night, hypervigilant, hyperstartled, "seeing dead people," quite anxious.  The examiner noted that the Veteran had an accounting degree and worked for the Internal Revenue Service but was currently retired.  The Veteran's affect was noted as depressed and his mood was anxious.  The Veteran denied suicidal, homicidal, or psychotic thoughts.  Judgment was noted as intact.  The examiner noted that the Veteran had difficulty remembering recent events; however, no impairment of thought process or social functioning was noted.  A diagnosis of PTSD, chronic, and a GAF score of 48 were recorded.  

A January 2009 VA examination report reflects that the Veteran reported that he was involved in a lot of fire fights in Vietnam and saw lots of soldiers get killed.  Later in the examination, the Veteran reported that he cleared the Iron Triangle, that he always saw tracers, and that he was very anxious at the time about dying.  He reported currently experiencing nightmares, sweat attacks, and temporary outbursts, and that he was increasingly becoming more anti-sociable.  The examiner acknowledged and quoted certain October 2006 lay statements made by the Veteran's former coworker around the time the Veteran retired that the Veteran had become forgetful.  The examiner also quoted certain statements made by the Veteran in October 2006 in which he claimed "I have every symptom you describe such as flattened, circumstantial, or stereo-typed speech; panic attacks, more than one a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impairment of judgment; impaired abstract thinking; disturbances of motivation; or difficulty in establishing and maintaining effective social relationships."  His wife attended the examination and reported that the Veteran had been having trouble with irritability.  He reported spending time sitting in his home by himself and that people were making him nervous.  He reported that he had not sought psychiatric treatment since 2004.  He reported sleeping by himself to deal with his anger and he also noted that his wife snores at night.  He added that she was buying jewelry all the time, and that he worried about money, and the examiner noted that the Veteran was wringing his hands when he said these things.  The Veteran reported being highly irritable, that he wants to be left alone, that he was highly suspicious of other people's motivations, and that his decreased hearing has made his life difficult.  He reported that he dreams one to two nights per week about Vietnam.  No signs of psychosis were noted.  The examiner added in review of the Veteran's symptoms that he had anxiety, repetitive recollections and dreams of his service in Vietnam, and that his irritability had not changed.  The examiner recorded a diagnosis of PTSD and a GAF score of 55.  

The examiner further noted, among other things, that suspiciousness was not an unusual symptom related to people who are losing their hearing because they are often unable to hear the nuances of conversations and frequently, as he told the examiner at the time of the examination, leading to embarrassment or difficulty telling others they need to speak up so he can understand them (as the Veteran told the examiner out the beginning of the exam that he had difficulty hearing and to please speak up).  The examiner specifically opined that "the posttraumatic stress disorder symptoms have not increased."  Notably, the examiner further opined that the Veteran is capable of working, and that he had computer skills related to his work as an Internal Revenue Service agent.  The examiner also opined that the Veteran was capable of attending group therapy and receiving medication if he so chose.  Finally, the examiner opined that the Veteran's complaints of memory issues were related to the Veteran's obsessive ruminations and thinking of worries about finances rather than impairment due to his Vietnam service.

For the period beginning on November 22, 2005, the Board finds that the preponderance of the medical evidence of record does not establish that the Veteran's PTSD symptoms meet the criteria for a higher, 70 percent rating.  As shown above in the February 2007 and January 2009 VA examination reports, the Veteran has not demonstrated, as a result of his service-connected PTSD, symptoms of occupational and social impairment, with deficiencies in most areas.  Notably, the record does not show suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  The Board does, however, acknowledge that the medical evidence of record reflects symptoms of irritability and anger, and likewise indicates some difficulty adapting to stressful circumstances.  Even so, as noted above, the Veteran has remained married to his wife of around 30 years, and the Veteran was able to retire with 30 years of service with the Internal Revenue Service during this period.  Accordingly, the Board concludes that the overall symptomatology associated with the Veteran's PTSD does not close appropriate occupational and social impairment, with difficulty in most areas, so as to meet the 70 percent rating criteria.  

The Board notes again that the January 2009 examiner opined that the Veteran's PTSD symptoms "have not increased" since the last examination, and opined that the Veteran is capable of working with his skills acquired working as an Internal Revenue Service agent.  

The Board acknowledges all of the Veteran's lay contentions, including that he was forced to retire (after 30 years of federal service around 2006 at the age of 64) because he was unable to learn how to do his job using a computer.  See Statement, October 2006.  However, the VA examiner in 2009 specifically addressed employability noting that PTSD did not preclude employment and the Veteran was capable of employment.  The Board also acknowledges that the Veteran's symptoms of PTSD include chronic sleep impairment, and that he wrote in his October 2006 statement that he had to take several sick days from work as a result of poor sleep.  In that regard, the Board notes that the ratings presently assigned already take into account chronic sleep impairment.  

With regard to the Veteran's October 2006 written statement regarding his symptoms, the Board finds it significant that his submission is a verbatim copy of the 50 percent rating criteria.  That is, a recitation of the rating criteria consistent with the assigned rating during this period.  

The Board also acknowledges certain lay statements submitted by the Veteran in October and November 2006.  In a November 2006 letter, V.H., a friend of over 30 years, reported that the Veteran had become very argumentative over the past three years, that he was drinking half a gallon of liquor in a three-day period, that he isolated himself in a way because he tended to embarrass himself and his wife when around other people.  V.H. noted that the Veteran had a history of violent behavior, including towards his wife (although it is not possible to discern when certain incidents allegedly occurred), that he "choked her out" last year, and that people walk on egg shells around him.  With regard to the Veteran's alleged irritability with unprovoked violence, the Board acknowledges that this is one of the examples of symptoms provided in the 70 percent rating criteria.  At the same time, however, the Board notes that none of the Veteran's other symptoms approximate the 70 percent rating criteria.  Accordingly, the Board finds that the weight of the objective evidence of record does not reflect occupational and social impairment, with deficiencies in most areas or an inability to establish and maintain effective relationships.  Therefore, the Board finds that despite this credible evidence from V.H. of the Veteran's irritable and violent behavior, his disability picture as a whole nonetheless more nearly approximates the already assigned 50 percent rating criteria.

In an October 2006 letter, Mrs. R.E., the Veteran's wife, wrote that the Veteran had been to the emergency room on several occasions due to panic attacks.  In this regard, the Board notes that there are no medical records reflecting any hospitalizations or emergency room visits due to panic attacks.  The Board adds that in October 2006, and again in December 2008, the RO specifically requested that the Veteran identify any outstanding treatment records relating to treatment for his PTSD and, to that end, to submit Forms 21-4142 authorizing VA to obtain copies of the records, but the Veteran has failed to do so.  In fact, the Veteran wrote in March 2004 that he received all of his treatment at the VA medical system for his PTSD.  Moreover, as noted above, the Veteran reported to the January 2009 VA examiner that he had not received any treatment for his PTSD since around 2004.  In light of the above, the Board finds that the wife's allegation that the Veteran had been hospitalized or treated in an emergency room for panic attacks to be mistaken or otherwise lack probative value.

The Board also acknowledges other lay statements made by the Veteran's wife in her October 2006 statement, including recounting certain events that apparently transpired before the period on appeal.  With regard to the fact that she reported that that on one occasion in 2006, the Veteran attempted to choke hired help, and that presently she and the Veteran often have to leave outings and go home due to his anxiety and anger outbursts, and that he directs his anger towards her at times, the Board notes that the Veteran's irritability and angry outbursts, with violence, are already contemplated by the currently assigned 50 percent rating for the latter period on appeal.  

In another October 2006 letter, the Veteran's daughter, C.E., likewise noted the Veteran's aggression towards others.  She also reported that the Veteran was experiencing some issues with his memory, and that at times he would ask people's names or mix up family members names.  She also reported the Veteran's sleep troubles and nightmares.  The Board acknowledges C.E.'s accounts, but notes that all of these symptoms have already been addressed herein and are already contemplated by the Veteran's present ratings.  With regard to the Veteran's forgetfulness of names in particular, the Board notes that this symptom is contemplated by the 30 percent rating criteria.

Finally, in another October 2006 letter, S.P., a former co-worker of the Veteran at the Internal Revenue Service for 26 years, wrote that the Veteran has recently become forgetful of people's names and of certain income tax laws and regulations.  In this regard, the Board notes that the presently assigned 50 percent rating for the latter period beginning on November 22, 2005 already takes into account impairment of short- and long-term memory.

In rendering this decision, the Board has taken into account the fact that the Veteran's GAF score was estimated to be between 48 and 55 by the February 2007 and January 2009 VA examiners.  According to the GAF scale, and scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), and scores from 51 to 59 indicate moderate difficulty in social and occupational functioning.  While the Board acknowledges these scores, particularly the lower score of 48 noted by the February 2007 VA examiner, at the same time, the Board notes that the same examiner nevertheless explained that there had been no change in the severity of the Veteran's symptoms since the last VA examination.  Therefore, the Board ultimately places more probative value on the narrative findings of the examiner regarding the Veteran's symptomatology, which are by far more descriptive than the mere numerical score.


Extraschedular Consideration

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his PTSD on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

In summary, the Board concludes that a preponderance of the evidence is against assigning initial evaluations for PTSD in excess of 30 percent for the period prior to November 22, 2005, and in excess of 50 percent for the period beginning on November 22, 2005.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).


ORDER

For the period prior to November 22, 2005, entitlement to an evaluation in excess of 30 percent disabling for PTSD is denied.

For the period beginning on November 22, 2005, entitlement to an evaluation in excess of 50 percent disabling for PTSD is denied.


REMAND

The Veteran claims that he has a skin disorder (claimed as jungle rot) on his feet, toes, groin, rectum, armpits, and chest wall that had its onset during his active service in Vietnam from June 1965 to January 1966, to include as a result of exposure to herbicides.  See DA Form 20; Statement, July 2009.  After a thorough review of the claims file, the Board finds that, unfortunately a remand is necessary for further development of the Veteran's claim.

The Veteran asserts that he was treated in the 1960s and 1970s by a private physician, Dr. P--l, but that he was deceased and the records are no longer available.  See Statement, January 2009.  He also asserts that he was treated in the early 1990s by a private physician in Lansing, Illinois, but that he cannot remember the name of the physician.  See id.  At the December 2008 DRO Hearing, the Veteran testified that he would be submitting Forms 21-4142 so that the RO could obtain copies of any outstanding, relevant private treatment records from Dr. P-jic (who apparently excised an infected cyst to his chest wall around March 2001, see private treatment record, March 2001).  Later, in December 2008, the RO sent a request to the Veteran for Forms 21-4142 regarding any outstanding private treatment records that VA could obtain.

In July 2009, the Veteran submitted a signed Form 21-4142, and attached a list of private physicians, namely, a Dr. K.J. who he reported as deceased, two private physicians, Dr. A.E.W. and Dr. B.P., who apparently have retired according to public records available online, and identifying records at Calumet Dermatology Associates located in Calumet City, Illinois.  The Veteran also attached copies of various private treatment records dated from 1974 to 2003, which include records of treatment by Dr. A.E.W. for cysts on the Veteran's left axillae in 1985 and 1991, (and treatment in 1988 for right groin pain that was later diagnosed as prostatitis in 1989 and 1991).  Also included is a March 1988 record from Dr. B.P., but which reflects no treatment for a skin rash (only hyperhidrosis).  In addition, a December 1986 private treatment record from a Dr. S.W. that reflects that he recorded a diagnosis of cellulitis, right groin.  See also VA Treatment Record, March 1998; Private Treatment Record, September 2003 (right axillary cyst).  Subsequently, in July 2009, this matter was certified for appeal to the Board.

Because the Veteran has identified outstanding private treatment records from Calumet Dermatology Associates and Dr. P-jic that may be available relating to his claim, the Board finds that a remand is necessary so that the Veteran may be provided with an opportunity to submit updated Forms 21-4142 so that any such outstanding records relating to his skin disorder claim may be obtained.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159(c) (2011).

The Veteran was provided with a VA examination in March 2004.  The March 2004 VA examination report is quite brief, including three sentences relating to the physical examination, a few "no" responses to question prompts, and a diagnoses of mild folliculitis involving the chest as well as mild tinea pedis.  No etiological opinion, however, was provided regarding whether the Veteran's conditions related to service, including to herbicide exposure.  Based thereon, the Board finds that a remand is necessary to provide the Veteran with a new, thorough examination to address his claim for a skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding private treatment records from:  a) Calumet Dermatology Associates, located in Calumet City, Illinois, and b) Dr. P-jic (dated around 2001).  To that end, provide the Veteran with an opportunity to provide an updated Form 21-4142 authorization relating to Calumet Dermatology Associates, and a new Form 21-4142 relating to Dr. P-jic.

Also provide the Veteran with one more opportunity to identify and submit a Form 21-4142 relating to any other outstanding private treatment records relating to his claim.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any skin disorder of the feet, toes, chest/trunk, armpits, groin, or rectum.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current skin disorder of the feet, toes, chest/trunk, armpits, groin, or rectum (a) had its onset in service or is otherwise related to service, and (b) is the result of herbicide exposure (and please note that herbicide exposure is conceded in this case).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any skin disorder found on examination is not related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

3.  Then, readjudicate the Veteran's claim.  For any claim that is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


